Citation Nr: 0106642	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to 
August 1951.

This matter comes before the Board of Veterans' (Board) 
Appeals from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO granted service 
connection for bilateral hearing loss at a noncompensable 
level.  The appellant disagreed with the rating decision and 
this appeal ensued.


REMAND

The medical evidence indicates that the appellant underwent 
two audiological examinations, one in April 1999 and the 
other in June 1999.  One of the audiological examinations 
reveals a higher degree of hearing loss than the other 
examination.  The appellant submitted a VA Form 9 expressing 
disagreement with the RO's decision and explicitly raised 
questions therein regarding the methods and results of the 
later audiological examination.  He also stated that he was 
in the process of obtaining additional medical evidence in 
further support of his appeal.  

Under the Veterans Claims Assistance Act of 2000, there is a 
duty to assist the appellant by providing a medical 
examination or obtaining a medical opinion when such an 
examination is necessary to make a decision on the claim.  
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-175, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000)(to be codified at 38 
U.S.C. § 5103A)).  In the instant case, the record requires a 
clarification regarding the severity of the appellant's 
bilateral hearing loss. 

This case is REMANDED for the following development:

1. The RO should request that the 
appellant supply the names and 
addresses of any individuals or 
treatment facilities that have 
conducted audiological examinations or 
that have treated him for hearing 
loss.

2. The RO should then schedule the 
appellant for a VA audiological 
evaluation to determine his current 
level of his bilateral hearing loss. A 
detailed report of the examination 
should then be associated with the 
claims file. 

3. After the action as herein directed is 
complete, the RO should review the 
record to ensure it is in compliance 
with the Veterans Claims Assistance 
Act of 2000.  If further development 
is required, the RO should take 
appropriate action to ensure its 
completion.

4. When the aforementioned development 
has been completed, the RO should 
review the record to ensure it is in 
compliance with the REMAND.  If not, 
the RO should undertake remedial 
action before returning the claim to 
the Board.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1968).

The RO should then review the record and adjudicate the 
claims herein at issue.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




